UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4497


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRANDON HASKELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cr-00147-PMD-1)


Submitted:    October 28, 2009              Decided:   November 6, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,  Assistant         Federal   Public   Defender,
Charleston, South Carolina, for           Appellant.     Peter Thomas
Phillips, Assistant United States         Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon       Haskell        pled       guilty      pursuant       to     a     plea

agreement    to    being       a    felon   in      possession     of     a    firearm       and

ammunition, in violation of 18 U.S.C. § 922(g)(1) (2006).                                    The

district    court       sentenced       Haskell      to    a   seventy-month          term    of

imprisonment,       a     sentence        in       the    middle     of       the    advisory

guidelines    range.        On      appeal,        Haskell’s     counsel       has    filed    a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that, in her view, there are no meritorious issues for

appeal.     Counsel questions, however, whether the district court

complied with Fed. R. Crim. P. 11 in accepting Haskell’s plea

and whether the sentence is reasonable.                        Haskell was informed of

his right to file a pro se supplemental brief but has not done

so.   Finding no reversible error, we affirm.

             Counsel raises as a potential issue the adequacy of

the plea hearing but identifies no deficiencies in the district

court’s Rule 11 inquiries.                  Our careful review of the record

convinces us that the district court fully complied with the

mandates    of    Rule    11       in   accepting        Haskell’s    guilty         plea    and

ensured that Haskell entered his plea knowingly and voluntarily

and that the plea was supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).



                                               2
              Haskell’s          counsel      also     questions         whether      Haskell’s

sentence is reasonable.              We review a sentence for reasonableness

under an abuse of discretion standard.                            Gall v. United States,

552    U.S.   38,     __,    128    S.     Ct.       586,   597    (2007).          This    review

requires      appellate      consideration             of   both        the    procedural        and

substantive reasonableness of a sentence.                           Id.        In determining

whether a sentence is procedurally reasonable, this court must

first assess whether the district court properly calculated the

defendant’s        advisory       guidelines          range.      Id.     at    596-97.          This

court then must consider whether the district court considered

the    factors      in      18     U.S.C.      § 3553(a)          (2006),       analyzed         the

arguments presented by the parties, and made “an individualized

assessment based on the facts presented.”                           Gall, 128 S. Ct. at

597; United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

Finally,      we    review        the      substantive         reasonableness              of     the

sentence.      United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).

              Our review of the record leads us to conclude that the

district      court      committed       no      procedural        error       in   this        case.

Turning to the substantive reasonableness of the sentence, we

presume that a sentence imposed within the properly calculated

guidelines range is reasonable.                      Rita v. United States, 551 U.S.

338, 347 (2007); United States v. Smith, 566 F.3d 410, 414 (4th

Cir.    2009).        Applying       the      presumption          of    reasonableness           to

                                                 3
Haskell’s   within-guidelines         sentence,   which    Haskell   fails   to

rebut on appeal, we find that the district court did not abuse

its discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore   affirm     the   district    court’s   judgment.

This court requires that counsel inform her client, in writing,

of the right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes    that    such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        4